

116 HR 7091 IH: Defense Community Investment Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7091IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Crow (for himself, Mr. Lamborn, Mr. Heck, and Mr. Young) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to codify and rename the Office of Economic Adjustment of the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the Defense Community Investment Act.2.FindingsCongress finds the following:(1)The Office of Economic Adjustment, through relationships with defense communities built over the course of years, is uniquely situated and technically staffed to effectively administer the Community Investment Program of the Department of Defense and to help States and communities maintain strong relationships that address community challenges while simultaneously supporting military readiness.(2)Installation readiness and resiliency does not stop at the fence line, and often requires coordination and planning with other organizations of the Department of Defense, the Armed Forces, other Federal departments and agencies, and communities surrounding military installations.(3)The Community Investment Program enables States and communities to organize, evaluate, and plan for appropriate community investments that support the sustainability, readiness, and growth of a military mission at an installation by—(A)addressing impacts that mission growth may have on everything from housing, schools, transportation, utilities, access to medical services, and other public services;(B)providing funding to construct, renovate, repair, or expand public schools located on military installations to address capacity and facility condition deficiencies; and(C)improving accessibility and safety of access to medical facilities for wounded warriors, veterans, staff, and all other eligible beneficiaries.(4)The Defense Community Infrastructure Pilot Program authorizes the Secretary of Defense to make grants, conclude cooperative agreements, and provide supplemental funds to address deficiencies in community infrastructure supportive of a military installation.(5)The Defense Manufacturing Communities Program authorizes long-term investments by the Secretary of Defense in critical skills, facilities, research and development, and small business support by designating and supporting consortiums in order to strengthen national security innovation.(6)The Office of Economic Adjustment continues to help communities affected by base realignments and closures to address issues by assisting in land use planning to respond to unanticipated environmental contamination and the availability of new parcels of land for redevelopment.(7)Industry resilience projects support critical military missions by building a more competitive and resilient defense industrial base, creating closer civilian-military partnerships, and promoting community and economic development that support key military missions, including by—(A)promoting industry resilience, with funding that helps protect critical production capabilities and expand markets for defense suppliers;(B)enhancing military modernization, by helping defense suppliers become more innovative and invent, develop, and deploy technologically superior products for the Armed Forces; and(C)preserving military readiness, by helping communities, companies, and workers become more agile and responsive to the fluid military needs and requirements.(8)The Military Installation Sustainability Program of assistance provides technical and financial assistance to States and local governments to analyze and implement actions necessary to foster, protect, and enhance military installation sustainability that alleviates and prevents incompatible development and other manmade or natural threats to installation resiliency including—(A)compatible use and joint land use studies;(B)compatible use plans; and(C)military installation resilience reviews.(9)Reductions to the budget of the Office of Economic Adjustment will adversely affect the defense community missions the Office supports, harm small businesses, impede efforts to rebuild schools for children of members of the Armed Forces, and compromise readiness and infrastructure resiliency efforts.3.Office of Defense Community Cooperation and Economic Adjustment(a)Establishment(1)In generalChapter 141 of title 10, United States Code, is amended by inserting after section 2391 the following new section:2391a.Office of Defense Community Cooperation and Economic Adjustment(a)EstablishmentThere is in the Office of the Secretary of Defense an Office of Defense Community Cooperation and Economic Adjustment (in this section referred to as the Office).(b)Head of OfficeThere is a Director of the Office who shall be the head of the Office. The Director shall be appointed by the Secretary of Defense.(c)DutiesThe Office shall—(1)serve as the office in the Department of Defense with primary responsibility for—(A)providing assistance to States, counties, municipalities, regions, and other communities to foster cooperation with military installations to enhance the military mission, achieve facility and infrastructure savings and reduced operating costs, address encroachment and compatible land use issues, support military families, and increase military, civilian, and industrial readiness and resiliency; and(B)providing adjustment and diversification assistance to State and local governments under section 2391(b) to achieve the objectives described in subparagraph (A);(2)coordinate the provision of such assistance with other organizations and elements of the Department;(3)provide support to the Economic Adjustment Committee established under Executive Order 12788 (57 Fed. Reg. 2213; 10 U.S.C. 2391 note) or any successor to such Committee; and(4)carry out such other activities as the Secretary of Defense determines appropriate..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2391 the following new item:2391a. Office of Defense Community Cooperation and Economic Adjustment..(b)TransfersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall transfer the functions, personnel, and assets of the Office of Economic Adjustment of the Department of Defense to the Office of Defense Community Cooperation and Economic Adjustment established under section 2391a of title 10, United States Code (as added by subsection (a)).(c)Administration of certain programsBeginning on the effective date of the transfers under subsection (b), any program, project, or other activity administered by the Office of Economic Adjustment of the Department of Defense as of the date of the enactment of this Act shall be administered by the Office of Defense Community Cooperation and Economic Adjustment established under section 2391a of title 10, United States Code (as added by subsection (a)).